Citation Nr: 1401524	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for emphysema, to include as due to posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson. Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970.  His DD Form 214 reflects that his awards include the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2012, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the record.

The appeal of the Veteran originally included a claim for service connection for posttraumatic stress disorder (PTSD).  In a rating decision in December 2010, the RO granted service connection for PTSD.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for posttraumatic stress disorder.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Veteran also appealed the rating assigned for his PTSD disability, but after the RO issued a rating decision in June 2012 awarding a 100 percent rating effective November 2011, the Veteran's attorney, in writing, informed VA that the Veteran was withdrawing his appeal for a higher rating for PTSD.  38 C.F.R. § 20.204.

In a January 2011 VA Form 9, the Veteran's representative initially expanded the basis for the claim for service connection for emphysema to include as due to smoking in service, including as secondary to PTSD.  In an August 2011 supplemental statement of the case determination, a RO Decision Review Officer continued the denial of service connection for emphysema, including on the expanded basis.  



FINDINGS OF FACT

1.  The Veteran filed his claim for service connection for emphysema after June 9, 1998.

2.  The most probative evidence of record demonstrates that the Veteran has chronic obstructive pulmonary disease (COPD), to include emphysema, causally related to smoking due to service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for COPD, to include emphysema, as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.300, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In light of the favorable grant of the benefit sought in this decision, further discussion as to VA's compliance with VCAA duties to notify and assist, and compliance with 38 C.F.R. § 3.103(d)(2) in regard to the October 2012 VLJ hearing, is rendered moot.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Emphysema is not listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

Evidentiary Principles

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts

The service treatment records, including the separation examination in February 1970, do not report any complaint, diagnosis, or treatment for a respiratory disorder including emphysema.  

Although the date of diagnosis is not clear, it appears that emphysema was first noted in the Veteran in 1999 according to a February 2009 report by Dr. R. Bowen, a private pulmonologist treating the Veteran.  Dr. Bowen indicates the emphysema was small and actually appeared to resolve by April 1999.  By February 2009, it appeared to have recurred and Dr. Bowen described the emphysema as a moderately severe airflow obstruction.  A June 2009 note indicates that the Veteran's condition is stable.  

The Veteran has a history of smoking.  He has testified and submitted evidence that he started smoking when he was a junior in high school.  At that time, he smoked up to half a pack a day.  He stopped smoking by his senior year.  Thereafter, he did not smoke until he served in Vietnam.  The Veteran states that he started smoking again to cover the smell of burnt flesh and to relieve stress.  The Veteran testified that his duties included handling the burnt bodies of other soldiers.  He stopped smoking in January 2008.  Friends and family members have also submitted statements noting their observation that the Veteran was a heavy smoker after service, which he was not before service.  

The Veteran is service connected for posttraumatic stress disorder (PTSD).  An October 20009 VA examination for PTSD indicates the Veteran experienced symptoms when he first returned from Vietnam but was able to alleviate the symptoms with yoga and meditation.  He also was able to suppress memories of Vietnam for many years.  There were no symptoms or return of memories for 35 years when they returned after he was placed on a night shift at work.  

In November 2009, one of the Veteran's private physicians, Dr. R. Vessey, noted in a letter that the Veteran had smoked approximately one pack of cigarettes per day for over forty years until he stopped in 2008.  The Veteran also had a history of pneumonia with one confirmed incident in August 2004 and another possible incident when he was 50 years old.  In Dr. Vessey's opinion, the emphysema resulted from smoking and probably was also secondary to the pneumonia.  The emphysema was chronic, but stable.  

In June 2010, Dr. Vessey prepared a second letter stating that the Veteran's diagnosis of chronic obstructive disease/ emphysema was confirmed in February 2008.  Further, Dr. Vessey now concluded that the Veteran had previously underplayed his smoking history of 1 pack per day for forty years.  He noted the Veteran smoked a half a pack for a number of months as a junior in high school then quit from 1965 to 1968.  After the Veteran arrived in Vietnam and exposed to death, destruction, and carnage, he re- started smoking and rapidly established a 2 packs per day routine until he quit in January 2008.  When the Veteran quit, Dr. Vessey estimated the Veteran had a smoking history of approximately 100 pack years.  The Veteran was now in oxygen treatment.  In Dr. Vessey's opinion, the Veteran became addicted to tobacco in service and was not addicted to nicotine before he went to Vietnam.  It was further opined that the Veteran's PTSD and emphysema (due to smoking) are comingled.  

In May 2010, a private psychologist, Dr. Komaridis, noted the Veteran began smoking 3-4 packs per day while serving on Vietnam to cover the stench of burnt flesh and because he could not handle the stress of his traumatic events in service.  Upon learning that was why he continued to smoke, the Veteran reported he was able to stop.  

In January 2011, VA obtained an opinion from a VA examiner who stated the Veteran's emphysema is not due to or aggravated by PTSD.  The examiner opined that the Veteran might have self treated his PTSD symptoms with ingestion of nicotine but PTSD in and of itself is not a condition that causes nicotine dependence.  It was further stated that there is also no known pathophysiological link between PTSD and smoking cigarettes.  The VA clinician also stated that tobacco use is not considered medically appropriate treatment for PTSD symptoms.  

In an April 2011 letter, Dr. Komaridis offered an opinion that the Veteran's smoking was the direct result of an intense, emotional response to the military stressors including handling of burned corpses of American soldiers.  It was opined that the Veteran heavily smoked to cover the stench of burnt flesh and his pattern of increased use was related to his stressors of battle.  

In August 2011, Dr. Vessey prepared a third letter stating that the Veteran received most of his lung damage in the 37 or 38 years of smoking after service.  His smoking in service was only the beginning and the vast majority of cigarette smoking occurred after service.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board notes that the Veteran served in Vietnam and therefore was exposed to Agent Orange.  Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  The VA Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  72 Fed. Reg. 112 (2007).  The Secretary has not determined that a presumption of service connection is warranted for emphysema.  To the contrary, the Secretary has determined that respiratory disorders are not associated with expose to herbicides.  72 Fed. Reg. 32,395 (June 12, 2007).  As the Veteran's diagnosed disability is not among the diseases recognized under 38 C.F.R. § 3.309(e), as diseases associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

Furthermore, the Board understands the Veteran is not asserting that herbicide exposure caused his emphysema nor is there any medical evidence to suggest that herbicide exposure or any other event, disease, or injury, other than tobacco use, as discussed below, caused the Veteran's emphysema.  Instead, the medical evidence from VA and the Veteran's private physicians has attributed his emphysema primarily to his forty or more year history of smoking.  The claims file is negative for any competent evidence, lay or medical, that the Veteran's emphysema is related to herbicide exposure or any other incident or injury in service.  The Board finds it significant that when discussing the Veteran's respiratory problems, the clinicians consistently discussed the Veteran's smoking history; their extensive records are entirely negative for any discussion of any other event, disease, or treatment related to active service.  Other than smoking, neither the Veteran's private physicians nor the VA examiner suggest that there is a link between the Veteran's service and his respiratory disorders.  
   
Turning now to smoking as the cause for the Veteran's emphysema, the Board notes that the Veteran may not be service connected for a disability solely on the basis of his use of tobacco during service.  See 38 C.F.R. § 3.300.  The Veteran filed his claim for service connection in 2007.  As implemented by VA in 38 C.F.R. § 3.300(c), with respect to a tobacco-related disability, for claims filed after June 9, 1998, such as the Veteran's current claim on appeal, Congress has by statute prohibited the grant of service connection for a disability simply due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a) (West 2002).  While there is evidence that the Veteran began smoking before service, there is also evidence that he quit before service and did not use tobacco again until after he entered service and developed PTSD due to traumatic events in service.  

Service connection is not prohibited if the disability can be service-connected on some basis other than a veteran's use of tobacco products during service, or if the disability became manifest during service. See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(b); see also VAOGCPREC 6-2003 (neither the statute nor the regulation bars a finding of secondary service connection for a disability related to a veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the veteran's use of tobacco products during service).  

The Veteran acknowledges that he cannot be service connected for emphysema solely because he smoked in service.  The Veteran argues instead that his continued use of tobacco after service is related to his PTSD, that is, he used tobacco to alleviate his symptoms.  According to a General Counsel  opinion, VAOGCPREC 6-2003, where secondary service connection for disability due to smoking is at issue, adjudicators must resolve (1) whether a service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability may be service connected. VAOPGCPREC 6- 2003.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.  The Veteran argues that his use in service is not the cause of his emphysema, but the continued use after service is the cause and is due to his service-connected PTSD. 

The Board has determined that the Veteran's post-service smoking history cannot be separated from the smoking in service as the Veteran admits he started smoking on a long term basis in service and that it continued for over forty years until he quit in 2008.  The Board interprets § 3.300 and VAOPGCPREC 6- 2003 as allowing service connection for a disability due to continued smoking after separation due to a service-connected disability such as PTSD.  See also VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, Chapter 2, Section K, topic 69 (disability or death from use of tobacco products).  Stated another way, the law does not prohibit service connection for a disability resulting from tobacco use due to a non-respiratory service-connected disability that had its onset in service.  Here, the Veteran started using tobacco in service, and continued after service, due to PSTD.  

There is no dispute that the Veteran used tobacco before, during and after service and his use of tobacco was continuous during and after service.  Private medical opinions of record establish that the Veteran's emphysema is etiologically related to his cigarette smoking prior to, during, and after active service.  While it is clear from the medical evidence that it was the Veteran's more than 40-year history of smoking at least one pack of cigarettes per day, starting in service, that most likely caused the Veteran's emphysema, the majority of his tobacco use occurred after service.  Further, the most probative medical evidence demonstrates that the Veteran's cigarette smoking during and after active service was due to his PTSD symptoms.  In this regard, the Board finds that the negative January 2011 VA opinion was inadequate as it failed to address the Veteran's statements that he smoked cigarettes during and after service to alleviate the stress of traumatic events in service which resulted in his service-connected PTSD symptoms.  In view of the foregoing, and with resolution of any doubt in the Veteran's favor, service connection for COPD, to include emphysema, as secondary to service-connected PTSD, is granted.  


ORDER

Entitlement to service connection for COPD, to include emphysema, as secondary to PTSD, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


